Exhibit 10.62
FORM OF RSU AGREEMENT (OFFICERS AND EMPLOYEES)
MORGANS HOTEL GROUP CO.
AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Morgans Hotel Group Co. (the “Company”), hereby grants restricted stock units
relating to shares of its common stock (the “Stock”), to the individual named
below as the Grantee, subject to the vesting conditions set forth in the
attachment. Additional terms and conditions of the grant are set forth in this
cover sheet, in the attachment and in the Company’s Amended and Restated 2007
Omnibus Incentive Plan (the “Plan”).
Grant Date: ________ __, 200_

                 
Name of Grantee:
          State of Residence:    
 
               

Grantee’s Social Security Number: _____-____-_____
Number of Restricted Stock Units (RSUs) Covered by Grant:                     
Vesting Start Date:                     
Vesting Schedule:

              Number of RSUs that vest, as       a fraction of the number of  
Vesting Date   RSUs granted  
 
       
[The 1 year anniversary of the Vesting Start Date
    1/3  
 
       
The 2 year anniversary of the Vesting Start Date
    1/3  
 
       
The 3 year anniversary of the Vesting Start Date
    1/3 ]

You agree to all of the terms and conditions described in this Agreement and in
the Plan (a copy of which will be provided on request) unless you deliver a
notice in writing within 30 days of receipt of this award agreement to the
Company stating that you do not accept the terms and conditions described in
this Agreement and in the Plan. You acknowledge that you have carefully reviewed
the Plan and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.
This is not a stock certificate or a negotiable instrument.

 

 



--------------------------------------------------------------------------------



 



MORGANS HOTEL GROUP CO.
AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Restricted
Stock Units”). Your Restricted Stock Units may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment or similar
process.
 
   
Definitions
  Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.
 
   
Vesting
  Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule on the cover sheet, on the Vesting Dates shown
on the cover sheet, provided you are in Service on the Vesting Date and meet the
applicable vesting requirements set forth on the cover sheet. No additional
Stock Units will vest after your Service has terminated for any reason.
 
   
Book Entry of Stock Pursuant to Vested Units
  A book entry for the vested shares of Stock represented by the Restricted
Stock Units will be made for you and the shares will be credited to your account
with the plan administrator by the Company within three (3) days of the
applicable anniversary of the Vesting Date; provided, that, if such Vesting Date
occurs during a period in which you are (i) subject to a lock-up agreement
restricting your ability to sell Stock in the open market or (ii) are restricted
from selling Stock in the open market because a trading window is not available,
transfer of such vested shares will be delayed until the date immediately
following the expiration of the lock-up agreement or the opening of a trading
window but in no event beyond 21/2 months after the end of the calendar year in
which the shares would have been otherwise transferred.
 
   
Forfeiture of Unvested Units
  In the event that your Service terminates for any reason, you will forfeit to
the Company all of the Restricted Stock Units that have not yet vested or with
respect to which all applicable restrictions and conditions have not lapsed.

 

- 2 -



--------------------------------------------------------------------------------



 



     
Death
  If your Service terminates because of your death, then your Restricted Stock
Units shall become 100% vested.
 
   
Disability
  If your Service terminates because of your Disability, then your Restricted
Stock Units shall become 100% vested.
 
   
Leaves of Absence
  For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements, which must be consistent with and permitted by the rules and
regulations established by the Company and the plan administrator, to pay any
withholding or other taxes that may be due as a result of vesting in Restricted
Stock Units or your acquisition of Stock under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to this grant, the Company will have the right to:
(i) require that you arrange such payments to the Company, or (ii) cause an
immediate forfeiture of shares of Stock subject to the Restricted Stock Units
granted pursuant to this Agreement in an amount equal to the withholding or
other taxes due. In addition, in the Company’s sole discretion and consistent
with the Company’s rules and regulations, the Company may permit you to pay the
withholding or other taxes due as a result of the vesting of your Restricted
Stock Units by delivery (on a form acceptable to the Board) of an irrevocable
direction to a licensed securities broker selected by the Company to sell shares
of Stock and to deliver all or part of the sales proceeds to the Company in
payment of the withholding taxes.

 

- 3 -



--------------------------------------------------------------------------------



 



     
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, this award will become 100% vested (i) if it is not
assumed, or equivalent awards are not substituted for the award, by the Company
or its successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the
Corporate Transaction. Notwithstanding any other provision in this Agreement, if
assumed or substituted for, the award will expire one year after the date of
termination of Service.
 
   
 
  “Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a material reduction
in your annual base salary as of immediately prior to the Corporate Transaction
(or as the same may be increased from time to time) or a material reduction in
your annual target bonus opportunity as of immediately prior to the Corporate
Transaction; or (z) the relocation of your principal place of employment to a
location more than 35 miles from your principal place of employment as of the
Corporate Transaction or the Company’s requiring you to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Corporate Transaction. To qualify as an “Involuntary Termination” you must
provide notice to the Company of any of the foregoing occurrences within 90 days
of the initial occurrence and the Company shall have 30 days to remedy such
occurrence.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliate)
reserve the right to terminate your Service at any time and for any reason.

 

- 4 -



--------------------------------------------------------------------------------



 



     
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been transferred to you. In the event of a cash dividend on
outstanding Stock, you will be entitled to receive a cash payment for each
Restricted Stock Unit. The Company may in its sole discretion require that
dividends will be reinvested in additional stock units at Fair Market Value on
the dividend payment date, subject to vesting and delivered at the same time as
the Restricted Stock Unit.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Restricted Stock Units covered by this grant will
be adjusted (and rounded down to the nearest whole number) in accordance with
the terms of the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

- 5 -



--------------------------------------------------------------------------------



 



     
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

 

- 6 -